FILED
                            NOT FOR PUBLICATION                               MAR 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In re: SOPHIE H. NG,                              No. 10-15528

          Debtor,                                 D.C. No. 3:09-cv-04670-CRB
__________________________________

PATRICIA ISABELLE HEWLETT,                        MEMORANDUM *

               Appellant,

  v.

JANINA M. ELDER,

               Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Patricia Isabelle Hewlett appeals pro se from the district court’s order


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirming the bankruptcy court’s judgment disallowing her proof of claim in

Sophie H. Ng’s bankruptcy case. We have jurisdiction under 28 U.S.C. § 158(d).

We review de novo. Lundell v. Anchor Constr. Specialists, Inc. (In re Lundell),

223 F.3d 1035, 1039 (9th Cir. 2000). We affirm.

       The bankruptcy court properly disallowed Hewlett’s proof of claim because

she failed to prove its validity by a preponderance of the evidence. See id. The

record shows that Hewlett disobeyed the bankruptcy court’s order compelling her

to respond to the bankruptcy trustee’s discovery requests, and failed to respond to

the bankruptcy trustee’s second request for admissions. Accordingly, the

bankruptcy court properly precluded Hewlett from introducing evidence to support

her damages claim, see Fed. R. Bankr. P. 7037, and properly deemed admitted the

matters set forth in the request for admissions, see Fed. R. Bankr. P. 7036.

      We are not persuaded by Hewlett’s contention that the September 1, 2009

hearing was improperly held without her attorney because the bankruptcy court

had previously excused her attorney as counsel in the adversary proceeding.

      Hewlett’s remaining contentions are unpersuasive.

      We do not consider Hewlett’s contentions that were not raised in her

opening brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

      AFFIRMED.


                                          2                                    10-15528